Cardozo, J.
It is a sound rule in expounding a statute to give it such a construction, if possible, as will secure meaning and effect to every part of it. Applying that doctrine to expound section 304 of the Code, there can be no difficulty in saying that the order below was right.
Section 304 of the Code was amended in 1862, and among other things the words, 6 ‘ according to section 54, ’ ’ were omitted from subdivision 3, and it is argued that omission gives the plaintiff the right to recover costs in every action on a money demand, if the amount claimed,—no matter what the recovery may be,—exceeds two hundred dollars. I think this is a mistake, and that, in fact, no change was made by the omission of the words above mentioned. The statute, fairly construed, means the same with or without those words, and they may well have been dropped as superfluous.
The Code has but one section, viz: 54, which specifies the cases of which courts of justices of the peace shall have no jurisdiction, and when the statute says that costs shall be allowed to the plaintiff in the actions of which a court of justice of the peace has no jurisdiction,
I think it only reasonable to say that it meant to refer to those cases which were specifically designated.
Any other construction would give a plaintiff costs in an action for money though he recovered but one dollar, if he only claimed more than two hundred dollars in his complaint, and such a construction would entirely destroy and render useless and nugatory the provision in subdivision 4, which make the right of the plaintiff to costs in an action for the recovery of money depend upon his recovering fifty dollars.
By construing subdivision 3 as referring to section 54, the whole statute has a sensible meaning and effect.
The order should be^affirmed with costs.
Cleeke and Sutherland, JJ., concurred.